USCA11 Case: 19-12951     Date Filed: 07/15/2022   Page: 1 of 19




                                                     [PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 19-12951
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
DONALD V. WATKINS, JR.,
DONALD V. WATKINS, SR.,


                                         Defendants-Appellants.


                   ____________________

          Appeal from the United States District Court
             for the Northern District of Alabama
           D.C. Docket No. 2:18-cr-00166-KOB-JEO-2
                   ____________________
USCA11 Case: 19-12951        Date Filed: 07/15/2022      Page: 2 of 19




2                       Opinion of the Court                 19-12951


Before NEWSOM, TJOFLAT, and ED CARNES, Circuit Judges.
TJOFLAT, Circuit Judge:
       On April 26, 2018, a federal grand jury returned a sealed in-
dictment against Donald Watkins, Sr., (“Senior”) and his son, Don-
ald Watkins, Jr. (“Junior”). On November 29, 2018, a ten-count
superseding indictment was issued against Senior and Junior, alleg-
ing one count of conspiracy to commit wire fraud and bank fraud,
in violation of 18 U.S.C. § 1349, seven counts of wire fraud, in vio-
lation of 18 U.S.C. § 1342 and § 1343, and two counts of bank fraud,
in violation of 18 U.S.C. § 1342 and § 1344.
       Both Senior and Junior pled not guilty. They were tried to-
gether, and both elected to proceed pro se. The trial lasted two
weeks and consisted of testimony from more than 30 witnesses and
the admission of more than 200 exhibits. The Government put on
evidence showing that Senior and Junior had conspired to commit
wire fraud when they solicited millions of dollars’ worth of invest-
ments from wealthy and famous individuals like Charles Barkley,
Takeo Spikes, and Bryan Thomas for the development of certain
companies, including a company called Masada Resource Group,
L.L.C. (“Masada”).1 Senior and Junior, the Government posited,
secured the investments through several different fraudulent


1 These companies included Masada Resource Group, L.L.C., MRG’s parent
company, Controlled Environmental System Corporation, Watkins Aviation,
and Nabirm. We will refer to these entities collectively as Masada.
USCA11 Case: 19-12951          Date Filed: 07/15/2022      Page: 3 of 19




19-12951                 Opinion of the Court                           3

misrepresentations: (1) misleading the investors into believing Sen-
ior owned at least 50% of the interest in Masada, when in fact he
was only the manager; 2 (2) misleading investors into believing the
solicited funds would be used for business purposes, when in fact
they were used to pay personal expenses and debts; and (3) mis-
leading investors into believing high-profile individuals such as
Condoleeza Rice and Martin Luther King III were heavily involved
in the management of Masada, when in fact they were not.
        The Government also put on evidence showing that Senior
and Junior had committed bank fraud when they directed a former
friend and business associate, Richard Arrington, to request two
separate loans from Alamerica Bank for his own company while
concealing the fact that the money was intended for Senior and
Junior. Such deception was necessary, the Government argued,
because Senior, the Chairman of Alamerica, had already borrowed
the maximum amount on his line of credit at the bank.3 At the
conclusion of the Government’s case, and again at the conclusion
of all evidence, both Senior and Junior made a Rule 29 motion for
judgment of acquittal.
      The jury convicted Senior on all counts and Junior on counts
one (conspiracy) and two (wire fraud). Both Senior and Junior

2 Senior was appointed manager of Masada at some point in 2005 but did not
possess ownership interests.
3 Regulation O, 12 C.F.R. § 215.5, imposes a $100,000 maximum amount of
credit a bank can extend to an “insider.”
USCA11 Case: 19-12951       Date Filed: 07/15/2022     Page: 4 of 19




4                      Opinion of the Court                19-12951

again filed motions seeking a judgment of acquittal notwithstand-
ing the verdict or, alternatively, a new trial. The District Court
denied the motions, and sentenced Senior to 60 months of impris-
onment and Junior to 27 months of imprisonment.
       Both Senior and Junior appeal. On appeal, Senior argues (1)
that his conviction on all counts of wire and bank fraud should be
reversed because the evidence was insufficient to establish the re-
quired intent to defraud under the wire and bank fraud statutes and
(2) that his conviction on the conspiracy count should be reversed
because Junior lacked the specific intent necessary to be convicted
of a conspiracy and a successful conspiracy conviction requires at
least two co-conspirators. Alternatively, Senior argues that (1) that
a new trial should be ordered on the wire and bank fraud charges
because the District Court abused its discretion in refusing to de-
fine the element of “intent to harm” in its jury instructions for the
wire and bank fraud charges and (2) that a new trial should be or-
dered because the District Court erroneously excluded and limited
evidence that went to the heart of the case.
       Junior argues (1) that the evidence was insufficient to sup-
port his conspiracy conviction and (2) that the evidence was insuf-
ficient to support his conviction of aiding and abetting Senior in
wire fraud.
                                 I.
      We review a verdict challenged for the sufficiency of the ev-
idence de novo, resolving all reasonable inferences in favor of the
USCA11 Case: 19-12951           Date Filed: 07/15/2022       Page: 5 of 19




19-12951                  Opinion of the Court                             5

verdict. United States v. Yost, 479 F.3d 815, 818 (11th Cir. 2007)
(citing United States v. Pineiro, 389 F.3d 1359, 1367 (11th Cir.
2004)). This means that we cannot disturb the verdict “unless no
trier of fact could have found guilt beyond a reasonable doubt.” Id.
at 818–19 (citing United States v. Lyons, 53 F.3d 1198, 1202 (11th
Cir. 1995)).
       We review a district court’s refusal to give a proposed jury
instruction for abuse of discretion. United States v. Maxwell, 579
F.3d 1282, 1303 (11th Cir. 2009) (citing United States v. Ndiaye, 434
F.3d 1270, 1280 (11th Cir. 2006)). The same standard of review ap-
plies for a district court’s evidentiary rulings. United States v.
Brown, 415 F.3d 1257, 1264-65 (11th Cir. 2005) (citing Gen. Elec.
Co. v. Joiner, 552 U.S. 136, 141, 118 S. Ct. 512, 517 (1997)).
                                     II.
       We first consider whether the evidence was sufficient to sup-
port Senior and Junior’s convictions for wire fraud. 4 To be con-
victed of wire fraud, a person must “(1) intentionally participate[]
in a scheme or artifice to defraud another of money or property
and (2) use[] or ‘cause[]’ the use of the mails or wires for the pur-
pose of executing the scheme or artifice.” United States v. Bradley,
644 F.3d 1213, 1238 (11th Cir. 2011).


4 The wire fraud charges consisted of counts two through eight. Counts two
and three alleged that Senior and Junior used money wire transfers to defraud
their victims, while counts four through eight alleged Senior and Junior used
emails to do so.
USCA11 Case: 19-12951             Date Filed: 07/15/2022         Page: 6 of 19




6                          Opinion of the Court                       19-12951

       We consider Senior’s convictions first. Senior argues that
there was insufficient evidence to establish the required intent to
defraud under the wire fraud statute. Under our precedent, a de-
fendant intends to defraud when he “attempt[s] to obtain, by de-
ceptive means, something to which he was not entitled.” Bradley,
644 F.3d at 1240; United States v. Takhalov, 827 F.3d 1307, 1313
(11th Cir. 2016). Here, there was sufficient evidence to establish
the required intent to defraud under the wire fraud statute. 5


5 Senior cites our recent decision in Takhalov, 827 F.3d at 1312, and argues
that any conviction under the wire fraud statute requires proof of intent to
harm the victim(s), and not merely proof of intent to deceive. He argues that
there was insufficient evidence to support a finding that he intended to harm
any of his investors; instead, the most the Government could prove, he asserts,
is that he used misrepresentations to induce his investors to enter into fair
transactions they might not otherwise have entered into.
But the evidence was sufficient under Takhalov to sustain Senior’s convic-
tions. That decision requires a defendant’s “lies [to be] about the nature of the
bargain itself.” Id. at 1313. Senior’s lies were. He lied about how the invest-
ment money would be spent, which affected the nature of the bargain. See
United States v. Wheeler, 16 F.4th 805, 820–21 (11th Cir. 2021) (holding that a
lie that investment money would be used to inject capital into the company
to expand it or to conduct research and development, when in fact the money
went to salespeople’s commissions, was a lie that affected the value and nature
of the bargain).
Senior also lied about high-profile individuals being involved with Masada,
which affected the nature of the bargain. See id. at 820 (“A reasonable jury
could infer that facts like [the company’s] association with a famous executive
and globally recognized technology company, . . . are essential characteristics
of the stock that would alter the nature of the bargain.”). And he lied about
his creditworthiness when seeking a loan from Barkley by misrepresenting his
USCA11 Case: 19-12951            Date Filed: 07/15/2022         Page: 7 of 19




19-12951                   Opinion of the Court                               7

        Counts two through four concerned Senior’s solicitation of
a $150,000 loan from Barkley. Senior emailed Barkley on May 24,
2013, 6 seeking $150,000 to cover “April and May expenditures re-
lated to” his various business projects and to tide him over until he
received an expected “allotment of working capital” on June 1.
However, as the Government showed at trial, emails between Sen-
ior and Junior made clear that they intended to use the monies se-
cured from Barkley to pay expenses entirely unrelated to Senior’s
business ventures, including a $5,000 payment to Deandra Watkins
(Senior’s ex-wife) and a $2,800 payment to Lamar Media for Jun-
ior’s insurance business. Thus, although Barkley received a prom-
issory note providing that his loan was “made and transacted solely
for business purposes related to Masada Resource Group, LLC,”
the money was in fact intended (and used) for non-business pur-
poses. A jury could therefore reasonably conclude that Senior in-
tended to defraud Barkley—“to obtain, by deceptive means,
[money] to which he was not entitled.” Bradley, 644 F.3d at 1240.
       Counts five and six concerned a separate set of solicitations,
again directed at Barkley. On February 4, 2014, Senior emailed Bar-
kley (and later Barkley’s financial advisor) informing him that Sen-
ior was in discussions to sell Masada to a member of the royal

ability to pay the loan back. That lie, too, affected the nature of the bargain.
See United States v. Waters, 937 F.3d 1344, 1357 (11th Cir. 2019) (holding that
a borrower’s creditworthiness “affect[s] the value of the transaction and was
part of the bargain itself”).
6 Junior was copied on this email.
USCA11 Case: 19-12951        Date Filed: 07/15/2022     Page: 8 of 19




8                      Opinion of the Court                 19-12951

family of Saudi Arabia. Senior told Barkley that in order to “com-
plete this deal” Masada needed an “additional capital infusion of $1
million” and asked Barkley for an additional $1 million investment.
He also asked Barkley to convert $2,000,000 of loans Barkley had
previously made to Masada into equity in the company. In return,
Senior offered to upgrade Barkley’s equity stake in Masada to “a
10% economic interest in all of Masada.” However, as the Govern-
ment’s evidence showed, emails between Senior and Junior
showed that they in fact intended to use Barkley’s investment not
as a capital infusion but to pay certain personal expenses, including
$100,000 in past-due alimony to Senior’s ex-wife. Based on all the
evidence, then, a reasonable jury could conclude that Senior had
intended to defraud Barkley—“to obtain, by deceptive means,
[money] to which he was not entitled.” Bradley, 644 F.3d at 1240.
       Finally, counts seven and eight concerned stakeholder re-
ports Senior emailed to Barkley’s financial advisor and other inves-
tor victims in June 2014 and January 2016. At trial, the Govern-
ment showed that Senior sent these emails in order to lull his vic-
tims into a false sense of security and into believing that their in-
vestments were being used for business purposes, rather than per-
sonal expenses. See United States v. Evans, 473 F.3d 1115, 1120
(11th Cir. 2006) (noting that “letters designed to conceal a fraud, by
lulling a victim into inaction, constitute a continuation of the orig-
inal scheme to defraud”) (citing United States v. Georgalis, 631 F.2d
1199, 1204 (11th Cir. 1980)). Given the considerable testimony
from investor victims suggesting that their receipt of such progress
USCA11 Case: 19-12951           Date Filed: 07/15/2022        Page: 9 of 19




19-12951                  Opinion of the Court                              9

updates led them to believe their investments were being used for
legitimate business purposes, a reasonable jury could conclude that
Senior sent the stakeholder reports to his investors to deter them
from peering too closely into Senior’s use of their investments.7 As
such, we cannot say that “no trier of fact could have found guilt
beyond a reasonable doubt.” Pineiro, 389 F.3d at 1367 (emphasis
added).
        Finally, we turn to Junior’s wire fraud conviction under
count two, which concerned Senior’s solicitation of a $150,000 loan
from Barkley. Junior argues that there was insufficient evidence to
support his wire fraud conviction because the “record is entirely
devoid of any false, fraudulent, or misleading statements by [Jun-
ior] to Charles Barkley.” Our precedent makes clear, however, that
“a defendant may be convicted of [wire] fraud without personally
committing each and every element of [wire] fraud, so long as the
defendant knowingly and willingly joined the criminal scheme, and
a co-schemer used the mails for the purpose of executing the
scheme.” United States v. Ward, 486 F.3d 1212, 1222 (11th Cir.
2007) (footnote omitted).



7 Senior argues that his convictions under counts seven and eight must fail
because there was insufficient evidence to prove he intended to harm any of
his victims and, as such, there was no fraudulent scheme to conceal. As we
noted earlier, see supra n.5, however, a reasonable jury could have found that
Senior intended to defraud Barkley by obtaining, through deceptive means,
money to which he was not entitled.
USCA11 Case: 19-12951       Date Filed: 07/15/2022    Page: 10 of 19




10                     Opinion of the Court                19-12951

        Here the Government presented substantial evidence to es-
tablish beyond a reasonable doubt that Junior knowingly and in-
tentionally participated in Senior’s fraudulent scheme. Junior was
copied on the May 24, 2013, email from Senior to Barkley, and he
himself emailed Senior that very day stating, “We have no money
left. I checked your email and mine and no word from Barkley.”
Senior replied, “I am surprised that Charles did not say yes. I am
going to send two more emails out today. The money has to be
there Tuesday.” The Government also presented emails between
Senior and Junior detailing the personal expenses to be paid from
Barkley’s loan. As the District Court noted, given Junior admitted
to being the office manager and bookkeeper for his father’s busi-
nesses, “the jury could reasonably infer that [Junior] knew that
[the] funds from the loan could be used for business purposes only,
and not to pay his personal expenses.” A reasonable jury could
therefore conclude that Junior knowingly and intentionally aided
his father in committing wire fraud.
                                III.
        We next consider whether the evidence was sufficient to
support Senior and Junior’s convictions for conspiracy to commit
wire fraud. Both Senior and Junior argue that the evidence was
insufficient to support Junior’s conviction—and Senior argues that,
as a result, the evidence was insufficient to support his own convic-
tion, as it takes at least two individuals to form a conspiracy.
      To prove a conspiracy to commit wire fraud under 18 U.S.C.
§ 1349, the evidence must establish “(1) that a conspiracy [to
USCA11 Case: 19-12951       Date Filed: 07/15/2022     Page: 11 of 19




19-12951               Opinion of the Court                        11

commit wire fraud] existed; (2) that the defendant knew of it; and
(3) that the defendant, with knowledge, voluntarily joined it.”
United States v. Vernon, 723 F.3d 1234, 1273 (11th Cir. 2013) (quo-
tation marks omitted) (quoting United States v. Molina, 443 F.3d
824, 828 (11th Cir. 2006)). “Because the crime of conspiracy is pre-
dominantly mental in composition, it is frequently necessary to re-
sort to circumstantial evidence to prove its elements.” United
States v. Toler, 144 F.3d 1423, 1426 (11th Cir. 1998). Moreover,
“the government need not prove that the defendant[] knew all of
the detail[s] or participated in every aspect of the conspiracy,”
United States v. Garcia, 405 F.3d 1260, 1270 (11th Cir. 2005), and “a
defendant can be convicted [of conspiracy] even if his or her partic-
ipation in the scheme is ‘slight’ by comparison to the actions of
other co-conspirators.” Toler, 144 F.3d at 1428.
       Without a doubt, there was sufficient evidence to support
Junior’s, and therefore Senior’s, conspiracy convictions. At trial the
evidence showed that (1) Junior was Senior’s “on the ground guy
to oversee the administrative functions” of the business and that it
was his job to make sure “whatever banking transactions needed
to be done were done;” (2) Junior was included on multiple emails
between Senior and the investors, many of which contained false
statements; and (3) Junior himself devised a plan to solicit money
from Charles Barkley, money that would be used to pay personal,
not business, expenses. Indeed, the email in which Junior pre-
sented his plan to his father was sufficient to support a conviction
USCA11 Case: 19-12951     Date Filed: 07/15/2022     Page: 12 of 19




12                    Opinion of the Court               19-12951

on the conspiracy count. The subject line of the email was “Idea
for Money,” and the text was as follows:
      You need to consider going back to Barkley for one
      last million loan/investment. I hate to go there but I
      don’t think we have many more options. Perhaps the
      Nabrim and uranium developments may be enough
      to pique his consideration. You need to call him as
      soon as you get back if not while you are over in Si-
      erra Leone. I can’t make that call.
      If we do go back to him, and he sees his way clear to
      help us, the following have to be the payment priori-
      ties:
      $40,000 – 2009 GA and Fed income taxes
      $190,000 – FHG replacement of AB prepaid rent (into
      our FHG account)
      $105,000 – AMEX
      $125,000 – Rich Hewlett (we pay the other $125,000
      a month or two later)
      $45,000 – Midland loan interest (2 quarters)
      $95,000 – past due bills, loan payments, fee payments
      and alimony
      $600,000 – TOTAL
      We hold on the remaining $400,000, no exceptions.
      We use that for monthly payroll and expenses until
      we decide for sure what we are going to do with the
      bank and building.
USCA11 Case: 19-12951        Date Filed: 07/15/2022     Page: 13 of 19




19-12951                Opinion of the Court                        13

       That’s the only idea I have.
       Donald Watkins, Jr.
       Sent from my iPad2.
       As the District Court correctly noted, a “jury could reasona-
bly infer from this email [Junior’s] involvement in a conspiracy
with [Senior] to try to solicit funds from Barkley using false state-
ments about business needs but using the proceeds for personal ex-
penses and gain.” See also United States v. Kelly, 888 F.2d 732, 740
(11th Cir. 1989) (noting that in order to find the evidence sufficient,
one need not find the evidence “wholly inconsistent with every
conclusion except that of guilt”).
       Thus, the evidence was sufficient to support Junior’s convic-
tion and, as a result, Senior’s challenge to his own conspiracy con-
viction fails as well.
                                 IV.
       We next consider whether the evidence was sufficient to
support Senior’s convictions for bank fraud. Senior again argues
that he had no intent to harm Alamerica Bank and that, because of
this, he could not have engaged in bank fraud.
        Under 18 U.S.C. § 1344, an individual commits bank fraud
by knowingly executing “a scheme or artifice (1) to defraud a finan-
cial institution; or (2) to obtain any of the moneys, funds, . . . or
other property owned by, or under the custody or control of, a fi-
nancial institution, by means of false or fraudulent pretenses, rep-
resentations, or promises.”
USCA11 Case: 19-12951        Date Filed: 07/15/2022     Page: 14 of 19




14                      Opinion of the Court                 19-12951

        Here, the evidence was more than sufficient to support Sen-
ior’s two bank fraud convictions. The evidence at trial showed that
in September of 2012, Senior sought to borrow $750,000 from Dr.
Richard Arrington. When Dr. Arrington indicated he did not have
the financial assets to make such a loan, Senior instructed Dr. Ar-
rington to seek out a loan from Alamerica Bank for his company,
Jennro, L.L.C. At the time, Senior—the Chairman of Alamerica
Bank—had maxed out his available credit line at the bank and was
not eligible for a loan in his own right. Although Larry Tate, the
President and Chief Executive Officer of Alamerica, testified that it
was important for the Bank to “know the purpose of [a] loan or
where the money will be spent” when deciding whether to ap-
prove a loan, and that Senior, as Chairman of the Board, would
have been aware of this fact, neither Senior nor Dr. Arrington in-
formed the Bank that the loan was really intended for Senior.
        Instead, the day after Dr. Arrington’s loan was approved,
Senior texted Tate in the early hours of the morning and asked if
the loan office could “finish Arrington’s transaction today? He has
some things he needs to take care of today.” When Tate responded
that Dr. Arrington had indicated that the closing needed to take
place within seven days, Senior responded: “[S]even days will not
work. It has to be completed today.” He followed up with another
text stating “[T]his is critical.” Shortly after Dr. Arrington received
the loan, he dispersed the funds at the direction of Junior.
      Later in November of that year, Senior once again asked Dr.
Arrington to loan him money ($150,000 this time) and again Dr.
USCA11 Case: 19-12951       Date Filed: 07/15/2022     Page: 15 of 19




19-12951               Opinion of the Court                        15

Arrington represented to the bank that the loan was intended for
Jennro business purposes. And Dr. Arrington once again disbursed
the funds according to Junior’s directions.
       Senior argues that because no misrepresentations were
made as to the requested loan amount or the terms of the agree-
ment, it makes no difference that Senior and Dr. Arrington con-
cealed the true recipient of the loan from Alamerica. That is, Sen-
ior seems to suggest a bank has no interest in truly knowing who it
is lending its money to or what purposes they intend to put the
money towards. Instead, as long as there “was no evidence of any
misrepresentation of the amount of either loan (the price) or re-
garding the terms of either loan (the repayment terms Alamerica
Bank bargained for in exchange),” then it matters not that Senior
sought to conceal from Alamerica the fact that he was the true re-
cipient of the loan.
        This argument is plainly nonsensical. Banks have a clear in-
terest in knowing to whom they are loaning money and for what
purpose. Indeed, such information goes to the very nature of the
“bargain” itself, as banks are not willing to provide loans to anyone
and everyone, or for every purpose. See Takhalov, 827 F.3d at 1313
(holding that a “scheme to defraud” refers to schemes “in which a
defendant lies about the nature of the bargain itself’). A jury there-
fore could have reasonably believed, given the evidence presented
at trial, that Senior sought “to obtain, by deceptive means, some-
thing to which [he was] not entitled”—in this case, a loan from
USCA11 Case: 19-12951        Date Filed: 07/15/2022      Page: 16 of 19




16                      Opinion of the Court                   19-12951

Alamerica Bank. Bradley, 644 F.3d at 1240. The evidence was
therefore sufficient to support Senior’s bank fraud convictions.
                                   V.
        Senior argues that the District Court abused its discretion in
refusing to use his requested jury instruction for the wire and bank
fraud charges. A district court’s refusal to give a requested instruc-
tion is an abuse of discretion if (1) the instruction is correct; (2) the
court did not address the substance of the instruction in its charge;
and (3) the failure to give the instruction seriously impaired the de-
fendant’s ability to present an effective defense. United States v.
Sirang, 70 F.3d 588, 593 (11th Cir. 1995).
       The District Court did not abuse its discretion in denying
Senior’s proposed jury instructions on the “intent to harm” ele-
ment of the wire and bank fraud charges. Even assuming, ar-
guendo, that Senior’s proffered jury instruction was a correct state-
ment of the law, the District Court’s instruction addressed the sub-
stance of the instruction in its charge and Senior’s ability to present
an effective defense was in no way impaired by the District Court’s
refusal to use his proposed instruction.
       The District Court’s instruction to the jury regarding what
it means for a defendant to act with an “intent to defraud,” “when
viewed as a whole, fairly and correctly state[d] the issues and the
law.” See United States v. King, 751 F.3d 1268, 1275 (11th Cir. 2014)
(quoting United States v. Gonzalez, 975 F.2d 1514, 1517 (11th Cir.
1992)). Under the District Court’s instructions, the jury could not
USCA11 Case: 19-12951       Date Filed: 07/15/2022    Page: 17 of 19




19-12951               Opinion of the Court                       17

have convicted Senior without finding that his misrepresentations
were made with an intent to cause loss or injury to the individuals
from whom he solicited money, i.e., to obtain money to which he
was not entitled. Furthermore, the District Court instructed the
jury on the Senior’s theory of defense, i.e., that he had relied in
good faith on the “authority granted by the applicable contractual
agreements” and that he had a right, under those agreements, to
“determine what constituted valid business purposes for expending
the funds.”
       Accordingly, the District Court committed no reversible er-
ror in using the pattern jury instructions on the “intent to defraud”
element of the wire and bank fraud chargers rather than Senior’s
requested instruction.
                                VI.
       Senior argues that the District Court abused its discretion
when it excluded “defense evidence that went to the heart of the
case.” He should have been permitted, he argues, to introduce ev-
idence regarding value of the economic interests he sold, as well as
the economic value of his holdings in Masada and Nabirm, because
this evidence was necessary to show that each investor received
what he or she paid for.
       A district court is “vested with broad discretion in ruling
upon the relevancy and admissibility of evidence. Its ruling[s] will
not be disturbed on appeal in the absence of clear abuse of that dis-
cretion.” United States v. Anderson, 872 F.2d 1508, 1515 (11th Cir.
USCA11 Case: 19-12951      Date Filed: 07/15/2022     Page: 18 of 19




18                     Opinion of the Court                19-12951

1989) (citations and internal quotation marks omitted). This dis-
cretion, however, does not “extend to the exclusion of crucial rele-
vant evidence necessary to establish a valid defense.” Id. (quoting
United States v. Wasman, 641 F.2d 326, 329 (5th Cir. Unit B 1981)).
       The District Court did not abuse its discretion. Although a
defendant has a right to present crucial, relevant evidence to his
defense, he does not have a right to introduce evidence that “does
not bear a logical relationship to an element of the offense or an
affirmative defense, whether direct or indirect.” United States v.
Hurn, 368 F.3d 1359, 1365 (11th Cir. 2004) (citing United States v.
Ramos, 933 F.2d 968, 974 (11th Cir. 1991)). Here, the value of the
Masada and Nabirm entities, their potential for growth, and even
the value of the “economic participation interests” Senior sold was
irrelevant to the charges Senior (and Junior) faced.
        The Government’s theory of the case was not that Senior
and Junior had lied about the existence of Masada or Nabirm, the
waste to ethanol technology involved, or the possibility that the
companies were or could become successful. Instead, the Govern-
ment argued that Senior and Junior had misled investors into be-
lieving, among other things, that the solicited funds would be used
for business purposes when in reality they intended to use the
funds for personal expenses. Proving that Masada was a successful,
functioning company would do nothing to relieve Senior from lia-
bility for deceiving investors into believing their investment mon-
ies were going to business purposes rather than Senior and Junior’s
personal debts, alimony payments, and expenses. As such, the
USCA11 Case: 19-12951      Date Filed: 07/15/2022   Page: 19 of 19




19-12951              Opinion of the Court                      19

District Court’s decision to exclude Senior’s proffered evidence
concerning the value of the economic interests sold and his per-
sonal holdings was not an abuse of discretion.
                              VII.
      For the foregoing reasons, the judgment of the District
Court is
      AFFIRMED.